Order entered June 6, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01388-CV

                             TIM SIEGEL, ET AL., Appellants

                                             V.

           GALG, LLC D/B/A GOODSON GOLF & UTILITY CARS, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-17245

                                         ORDER
       Before the Court is appellants’ June 3, 2019 unopposed motion for an extension of time

to file their reply brief. We GRANT the motion and extend the time to June 13, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE